

113 HR 3669 IH: Federal Probation System Reform Act
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3669IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mr. Maffei introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for increased supervision of persons required to wear an electronic monitoring device as a condition of release from prison, to criminalize disabling such an electronic monitoring device, to establish the Office of the Inspector General for Probation and Pretrial Services, and for other purposes.1.Short titleThis Act may be cited as the Federal Probation System Reform Act.2.Supervision of a person assigned an electronic monitoring device as a condition of release; Penalty for disabling an electronic monitoring device(a)In generalPart II of title 18, United States Code, is amended by inserting after chapter 237 the following new chapter:239Electronic Monitoring DevicesSec.3801. Supervision of a person assigned an electronic monitoring device as a condition of release.3802. Penalty for disabling an electronic monitoring device. 3801.Supervision of a person assigned an electronic monitoring device as a condition of release(a)In generalIn the case of a person who was convicted of a Federal offense who has been sentenced to probation pursuant to subchapter B of chapter 227, placed on probation pursuant to the provisions of chapter 403, or placed on supervised release pursuant to section 3583, or a person accused of such an offense who has been released pending trial, sentence, or appeal pursuant to chapter 207, who is required to wear an electronic monitoring device as a condition of such probation or release, the Director of the Administrative Office of the United States Courts shall ensure that an appropriate probation officer or pretrial services officer supervises the person by doing the following:(1)Conducting a daily review of any data produced by the electronic monitoring device worn by the person.(2)In the case of an alert produced by an electronic monitoring system that the Director determines requires an investigation, conducting an investigation immediately following the alert, including—(A)contacting the person;(B)inspecting the electronic monitoring device; and(C)documenting the alert and the response taken.(b)Uniform StandardsNot later than 60 days after the date of the enactment of this section, the Director of the Administrative Office of the United States Courts shall issue uniform standards in order to implement subsection (a).3802.Penalty for disabling an electronic monitoring device(a)OffenseWhoever—(1)intentionally disables an electronic monitoring device that was assigned to a person as a condition of probation pursuant to subchapter B of chapter 227 or chapter 403, supervised release pursuant to section 3583, or release pending trial, sentence, or appeal pursuant to chapter 207; or(2)having been assigned an electronic monitoring device as a condition of probation pursuant to subchapter B of chapter 227 or chapter 403, supervised release pursuant to section 3583, or release pending trial, sentence, or appeal pursuant to chapter 207, intentionally allows another person to disable such device;shall be punished as provided in subsection (b).(b)PunishmentThe punishment for an offense under subsection (a) is—(1)if the person to whom the electronic monitoring device was assigned commits a Federal, State, or local offense in addition to violating subsection (a) upon the disabling of such device, a fine under this title or imprisonment for not more than 4 years; or(2)if the person to whom the electronic monitoring device was assigned does not commit a Federal, State or local crime in addition to violating subsection (a) upon the disabling of such device, a fine under this title or imprisonment for not more than 1 year..(b)Clerical amendmentThe table of chapters for part II of title 18, United States Code, is amended by inserting after the item relating to chapter 237 the following:239.Electronic Monitoring Devices3801.3.Inspector General for Probation and Pretrial Services(a)In generalChapter 207 of part II of title 18, United States Code, is amended—(1)by redesignating sections 3155 and 3156 as sections 3156 and 3157, respectively;(2)after section 3154, by inserting the following:3155.Inspector General for Probation and Pretrial Services(a)EstablishmentThere is established within pretrial services (commonly referred to as the United States Probation and Pretrial Services System) the Office of the Inspector General for Probation and Pretrial Services (referred to in this section as the Office).(b)Appointment, term, and removal of Inspector General(1)AppointmentThe head of the Office shall be the Inspector General, who shall be appointed by the Chief Justice of the United States after consultation with the majority and minority leaders of the Senate and the Speaker and minority leader of the House of Representatives.(2)TermThe Inspector General shall serve for a term of four years and may be reappointed by the Chief Justice of the United States for any number of additional terms.(3)RemovalThe Inspector General may be removed from office by the Chief Justice of the United States. The Chief Justice shall communicate the reasons for any such removal to both Houses of Congress.(c)DutiesWith respect to probation and pretrial services, the Office shall—(1)conduct investigations of alleged misconduct;(2)conduct and supervise audits and investigations;(3)prevent and detect waste, fraud, and abuse; and(4)recommend changes in laws or regulations governing probation and pretrial services.(d)Powers(1)In generalIn carrying out the duties of the Office, the Inspector General shall have the power—(A)to make investigations and reports;(B)to obtain information or assistance from any Federal, State, or local governmental agency, or other entity, or unit thereof, including all information kept in the normal course of business by probation and pretrial services in any judicial district;(C)to require, by subpoena or otherwise, the attendance and testimony of such witnesses, and the production of such books, records, correspondence memoranda, papers, and documents; which subpoena, in the case of contumacy or refusal to obey, shall be enforceable by civil action;(D)to administer to or take from any person an oath, affirmation, or affidavit;(E)to employ such officers and employees, subject to the provisions of title 5, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates;(F)to obtain services authorized by section 3109 of title 5 at daily rates not to exceed the equivalent rate prescribed for grade GS–18 of the General Schedule by section 5332 of title 5; and—(G)to the extent and in such amounts as may be provided in advance by appropriations Acts, to enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and to make such payments as may be necessary to carry out the duties of the Office.(2)LimitationThe Inspector General shall not have the authority to—(A)investigate or review any matter that is directly related to the merits of a decision or procedural ruling by any judge or court; or(B)punish or discipline any pretrial services officer or probation officer.(e)Reports(1)When to be madeThe Inspector General shall—(A)make an annual report to the Director of the Administrative Office of the United States Courts and to Congress relating to the activities of the Office; and(B)make prompt reports to the Director and to Congress on matters that may require action by them.(2)Sensitive matterIf a report contains sensitive matter, the Inspector General may so indicate and Congress may receive that report in closed session.(3)Duty to inform Attorney GeneralIn carrying out the duties of the Office, the Inspector General shall report expeditiously to the Attorney General whenever the Inspector General has reasonable grounds to believe there has been a violation of Federal criminal law.(f)Whistleblower protection(1)In generalNo officer, employee, agent, contractor, or subcontractor of pretrial services may discharge, demote, threaten, suspend, harass, or in any other manner discriminate against an employee in the terms and conditions of employment because of any lawful act done by the employee to provide information, cause information to be provided, or otherwise assist in an investigation regarding any possible violation of Federal law or regulation, or misconduct, by a pretrial services officer or probation officer, which may assist the Inspector General in the performance of duties under this chapter.(2)Civil actionAn employee injured in violation of paragraph (1) may, in a civil action, obtain appropriate relief.(g)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section..(b)Clerical amendmentsChapter 207 of part II of title 18, United States Code, is amended—(1)in section 3157(b) (as redesignated by this Act) is amended by striking 3152–3155 and inserting 3152–3156; and(2)in the table of sections, after the item relating to section 3154, by inserting the following:3155. Inspector General for Probation and Pretrial Services..